Order filed April 10, 2012.




                                            In The

                       Fourteenth Court of Appeals
                                        ____________

                                    NO. 14-12-00242-CV
                                      ____________

                            GEORGE A. BUTLER, Appellant

                                              V.

              ROLLS-ROYCE ENERGY SYSTEMS, ET. AL., Appellees



                        On Appeal from the 164th District Court
                                Harris County, Texas
                          Trial Court Cause No. 2009-67075


                                           ORDER
        According to information provided to this court, appellant’s notice of appeal
appears to be untimely. Our records reflect that the trial court’s judgment was signed
March 25, 2011. Therefore, appellant’s notice of appeal was not filed until February 27,
2012.

        The clerk’s record has not been filed in this appeal. The District Clerk has
informed this court that appellant did not pay for preparation of the clerk’s record. In
response to notices from this court, appellant informed this court that he filed an affidavit
of indigence at the time he filed his notice of appeal. We have not been advised whether a
contest to the affidavit was filed, and if so, the ruling on the contest.
       To determine our jurisdiction over this appeal, and if jurisdiction exists, whether
appellant is entitled to proceed without the advance payment of costs, we issue the
following order for a partial clerk’s record.

       We order the Harris County District Clerk to file a partial clerk’s record with the
clerk of this court on or before May 4, 2012. In order that this court may ascertain its
jurisdiction over the appeal, the partial clerk’s record shall contain (1) the judgment
being appealed; (2) any motion for new trial, other post-judgment motion, or request for
findings of fact and conclusions of law; and (3) the notice of appeal. In addition, the
partial clerk’s record shall contain: (4) appellant’s affidavit of indigence; (5) the
contest(s) to the affidavit of indigence, if any; (6) the trial court’s order ruling on any
contest; (7) any other documents pertaining to the claim of indigence and the contests
thereto.



                                           PER CURIAM




                                                2